     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN RAY BRUMMETT, JR.,                           Case No. 1:21-cv-00086-DAD-BAM (PC)
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                          REGARDING DISMISSAL OF CERTAIN
13            v.                                          CLAIMS AND DEFENDANTS
14    LOPEZ, et al.,                                      (ECF No. 17)
15                        Defendants.                     FOURTEEN (14) DAY DEADLINE
16
             Plaintiff Melvin Ray Brummett (“Plaintiff”) is a state prisoner proceeding pro se and in
17
     forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff’s complaint was
18
     screened, and Plaintiff was granted leave to amend. Plaintiff first amended complaint, filed on
19
     August 19, 2021, is before the Court for screening. (Doc. 17.)
20
     I.      Screening Requirement and Standard
21
             The Court is required to screen complaints brought by prisoners seeking relief against a
22
     governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
23
     § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
24
     or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
25
     relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
26
             A complaint must contain “a short and plain statement of the claim showing that the
27
     pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
28
                                                          1
     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 2 of 7


 1   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 3   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as
 4   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 5   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 6          To survive screening, Plaintiff’s claims must be facially plausible, which requires

 7   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 8   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

 9   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

10   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

11   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

12          II.     Plaintiff’s Allegations

13          Plaintiff is currently housed at California Substance Abuse Facility (“SATF”), where the

14   allegations in the complaint occurred. Plaintiff names the following as defendants: (1) Anthony
     Martinez, (M&SS-1) Laundry Supervisor, (2) Leonard Chavez, (M&SS-1) Laundry Supervisor.
15
     They are sued in their individual and official capacities.
16
            Plaintiff alleges he was retaliated against for exercising his constitutional rights under the
17
     First and Fourteenth Amendments to file prison grievances. On about May 18, 2020, Defendant
18
     Martinez informed two other inmates, Sloan and Moore, who worked with Plaintiff in the F-
19
     Facility laundry that Plaintiff had “snitched on inmate Sloan for stealing new clothing.” Inmate
20
     Moore told Plaintiff that Martinez had informed Moore and Sloan that Plaintiff had snitched.
21
     Inmate Sloan told Plaintiff that Martinez had told him that Plaintiff had snitched on him. This
22
     confrontation lead to an altercation between both inmate Sloan and Plaintiff. Plaintiff confronted
23
     Martinez for calling Plaintiff a snitch to Moore and Sloan, and Martinez said that he did it to get
24
     rid of Plaintiff. Plaintiff says he would not have snitched because Martinez does not hold workers
25
     accountable for stolen laundry.
26
            Plaintiff told Defendant Martinez that Plaintiff was going to write Martinez up for having
27
     put a snitch jacket on Plaintiff. Martinez told Plaintiff that if he wrote him up, Martinez would
28
                                                         2
     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 3 of 7


 1   have him removed from his job assignment.
 2           On June 1, 2020, Plaintiff submitted the grievance against Martinez and wrote the warden
 3   about what happened. On June 11, 2020, Plaintiff was removed in retaliation from his job
 4   assignment in the laundry for having filed a grievance against Defendant Martinez. Plaintiff was

 5   removed from his job for having submitted a grievance against Martinez.

 6           On June 12, 2020, Plaintiff was interviewed by acting supervisor L. Chavez. Chavez said

 7   that he had reprimanded Martinez, and had informed him of the seriousness of putting the snitch

 8   jacket on an inmate. Plaintiff would not sign off on the grievance because he had been removed

 9   from his job. Chavez tried to remove Plaintiff from the job because Chavez said Plaintiff had

10   been in the job for two years, which was wrong. Defendant Chavez asked Plaintiff what did

11   Plaintiff think was going to happen when Plaintiff wrote up Martinez. Chavez failed to correct

12   the violations by Martinez.

13           On June 21, 2020, Plaintiff submitted a grievance for having been removed from his job

14   assignment in retaliation for submitting a grievance against Defendant Martinez. Plaintiff asked
     Defendant Martinez why Plaintiff was removed from his job assignment. Martinez told Plaintiff
15
     that it was because of Plaintiff having submitted a staff complaint, which made Plaintiff a serious
16
     liability.
17
             Defendant Martinez, by labeling Plaintiff a snitch, placed Plaintiff in excessive risk of
18
     harm. Martinez disclosed information that made accusations about Plaintiff that lead another
19
     inmate to try and attack Plaintiff. Defendant Martinez told inmates Moore and Sloan that
20
     Plaintiff had snitched on inmate Sloan. This served no purpose other than to try and cause
21
     excessive physical harm to Plaintiff by having him targeted. Martinez knew that by labelling
22
     Plaintiff as snitch it would place Plaintiff at an excessive risk of physical harm.
23
             Aa remedies, Plaintiff seeks compensatory and punitive damages.
24
            III.   Discussion
25
         A. First Amendment - Retaliation
26
             Allegations of retaliation against a prisoner’s First Amendment rights to speech or to
27
     petition the government may support a section 1983 claim. Silva v. Di Vittorio, 658 F.3d 1090,
28
                                                        3
     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 4 of 7


 1   1104 (9th Cir. 2011); Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also Valandingham
 2   v. Bojorquez, 866 F. 2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995).
 3   “Within the prison context, a viable claim of First Amendment retaliation entails five basic
 4   elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

 5   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

 6   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

 7   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); accord Watison v.

 8   Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012); Silva, 658 at 1104; Brodheim v. Cry, 584 F.3d

 9   1262, 1269 (9th Cir. 2009).

10          Liberally construing the allegations in the first amended complaint, Plaintiff states a

11   cognizable claim for retaliation against Defendant Martinez.

12          Plaintiff fails to state a cognizable retaliation claim against Defendant Chavez. Although

13   Plaintiff contends that he was subjected to retaliation by Defendant Martinez, Plaintiff's

14   allegations are insufficient to demonstrate any “adverse action” by Defendant Chavez that chilled
     Plaintiff's First Amendment rights and that did not reasonably advance a legitimate correctional
15
     goal. Plaintiff alleges that Defendant Chavez knew of the adverse action and failed to correct it.
16
     Plaintiff’s conclusory allegations are insufficient. Plaintiff also alleges Defendant Chavez
17
     reprimanded Defendant Martinez and does not allege that Defendant Chavez was in a position to
18
     be able to correct the job reassignment. Plaintiff alleges Defendant Chavez told him he lost his
19
     job as part of normal rotation. See Taylor v. List, 880 F.2d at 1045 (9th Cir. 1989) (holding there
20
     is no respondeat superior liability under § 1983 and a supervisor is only liable for the
21
     constitutional violations of subordinates if the supervisor participated in or directed the
22
     violations). Despite being provided relevant pleading and legal standards, Plaintiff has been
23
     unable to cure this deficiency.
24
        B. Eighth Amendment – Risk of Harm from being called a Snitch
25
             The treatment a prisoner receives in prison and the conditions under which the prisoner is
26
     confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual
27
     punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825,
28
                                                        4
     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 5 of 7


 1   832 (1994). The Eighth Amendment “... embodies broad and idealistic concepts of dignity,
 2   civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).
 3   Conditions of confinement may, however, be harsh and restrictive. See Rhodes v. Chapman, 452
 4   U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with “food, clothing,

 5   shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080,

 6   1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when two

 7   requirements are met: (1) objectively, the official's act or omission must be so serious such that it

 8   results in the denial of the minimal civilized measure of life's necessities; and (2) subjectively, the

 9   prison official must have acted unnecessarily and wantonly for the purpose of inflicting harm. See

10   Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison official must have a

11   “sufficiently culpable mind.” See id.

12          The Ninth Circuit has recognized that labeling an inmate a “snitch” can pose such a

13   substantial risk of serious harm from other inmates that it may support an Eighth Amendment

14   claim. See Valandingham v. Bojorquez, 866 F.2d 1135, 1138 (9th Cir. 1989). However, in order
     to demonstrate that Defendant Martinez was aware that his actions exposed Plaintiff to a
15
     substantial risk of serious harm, Plaintiff must allege facts demonstrating that he was either
16
     physically harmed or was threatened with physical harm because of the “snitch” label. See
17
     Morgan v. MacDonald, 41 F.3d 1291, 1294 (9th Cir. 1994); Green v. Chamberlain, 2019 WL
18
     3302346, at *7 (E.D. Cal. Jul. 22, 2019).
19
            Plaintiff alleges he was confronted by the inmate or had an altercation with the inmate
20
     who learned from Defendant Martinez that Plaintiff was a snitch. Liberally construing the
21
     allegations in the first amended complaint, Plaintiff states a cognizable Eighth Amendment claim
22
     against Defendant Martinez for deliberate indifference to risk of harm to Plaintiff.
23
        C. Job Assignment
24
            Plaintiff alleges that he lost his preferred prison job in retaliation for filing grievances and
25
     court cases. Plaintiff does not have a liberty interest in his prison job, Sandin, 515 U.S. at 484, nor
26
     does Plaintiff have a property interest in his prison job, see Vignolo v. Miller, 120 F.3d 1075,
27
     1077 (9th Cir. 1997); Rizzo, 778 F.2d at 531. Because Plaintiff has neither a liberty interest nor a
28
                                                         5
     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 6 of 7


 1   property interest in his prison job, Plaintiff was not entitled to any procedural due process
 2   protections in conjunction with the loss of his job. Accordingly, Plaintiff's allegations fail to give
 3   rise to a cognizable claim for relief under section 1983 for violation of the Due Process Clause
 4   based on his job loss.

 5           D. Eleventh Amendment Immunity

 6           Plaintiff has sued each of the defendants in their official capacities. A suit against a public

 7   employee in his official capacity is equivalent to a claim against the employer, Kentucky v.

 8   Graham, 473 U.S. 159, 166 (1985); Center for Bio-Ethical Reform, Inc. v. Los Angeles Cty.

 9   Sheriff Dep't, 533 F.3d 780, 799 (9th Cir. 2008), cert. denied, 555 U.S. 1098 (2009). “Suits

10   against state officials in their official capacity ... should be treated as suits against the State.”

11   Hafer v. Melo, 502 U.S. 21, 25 (1991); Holley v. Cal. Dep't of Corr., 599 F.3d 1108, 1111 (9th

12   Cir. 2010) (treating prisoner's suit against state officials in their official capacities as a suit against

13   the state of California).

14           “The Eleventh Amendment bars suits for money damages in federal court against a state,
     its agencies, and state officials acting in their official capacities.” Aholelei v. Dep't of Public
15
     Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). Indeed, the Eleventh Amendment prohibits federal
16
     courts from hearing a Section 1983 lawsuit in which damages or injunctive relief is sought against
17
     a state, its agencies (such as CDCR) or individual prisons, absent “a waiver by the state or a valid
18
     congressional override....” Dittman v. California, 191 F.3d 1020, 1025 (9th Cir. 1999). “The State
19
     of California has not waived its Eleventh Amendment immunity with respect to claims brought
20
     under § 1983 in federal court....” Dittman, 191 F.3d at 1025–26 (citing Atascadero State Hosp. v.
21
     Scanlon, 473 U.S. 234, 241 (1985)); see also Brown v. Cal. Dep't. of Corrs., 554 F.3d 747, 752
22
     (9th Cir. 2009) (finding California Department of Corrections and California Board of Prison
23
     Terms entitled to Eleventh Amendment immunity).
24
             To the extent that Plaintiff seeks damages from Defendants in their official capacities, the
25
     Eleventh Amendment bars Plaintiff's suit. See Mitchell v. Washington, 818 F.3d 436, 441 (9th
26
     Cir. 2016).
27
     ///
28
                                                           6
     Case 1:21-cv-00086-DAD-BAM Document 18 Filed 08/23/21 Page 7 of 7


 1         IV.     Conclusion and Recommendation
 2          Based on the above, the Court finds that Plaintiff’s first amended complaint states a
 3   cognizable First Amendment claim for retaliation against Defendant Martinez and a cognizable
 4   Eighth Amendment claim against Defendant Martinez for deliberate indifference to risk of harm

 5   to Plaintiff. However, Plaintiff’s complaint fails to state any other cognizable claims for relief.

 6   Despite being provided with the relevant pleading and legal standards, Plaintiff has been unable

 7   to cure the remaining deficiencies and further leave to amend is not warranted. Lopez v. Smith,

 8   203 F.3d 1122, 1130 (9th Cir. 2000).

 9          Accordingly, it is HEREBY RECOMMENDED that:

10      1. This action proceed on Plaintiff’s first amended complaint, filed August 19, 2021, (Doc.

11          17), on the First Amendment claim for retaliation against Defendant Martinez and on the

12          Eighth Amendment claim against Defendant Martinez for deliberate indifference to risk of

13          harm to Plaintiff; and

14      2. All other claims and defendants be dismissed based on Plaintiff’s failure to state claims
            upon which relief may be granted.
15
            These Findings and Recommendations will be submitted to the United States District
16
     Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after
17
     being served with these Findings and Recommendations, Plaintiff may file written objections
18
     with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings
19
     and Recommendations.” Plaintiff is advised that the failure to file objections within the specified
20
     time may result in the waiver of the “right to challenge the magistrate’s factual findings” on
21
     appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923
22
     F.2d 1391, 1394 (9th Cir. 1991)).
23

24
     IT IS SO ORDERED.
25

26      Dated:     August 23, 2021                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        7
